24 So. 3d 1293 (2010)
Clement FELIX, Appellant,
v.
DEPARTMENT OF REVENUE o/b/o Jerssie LABOSSIERE, Appellee.
No. 3D09-427.
District Court of Appeal of Florida, Third District.
January 27, 2010.
Clement Felix, in proper person.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and SUAREZ, JJ.

CONFESSION OF ERROR
PER CURIAM.
Upon the Department of Revenue's confession of error, we reverse and remand this matter back to the lower tribunal for an administrative hearing.
Reversed and remanded.